Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 2.5.21. In view of this communication, claims 1-8 are now pending in this application.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities: 
Line 3 of Claim 3 recites  “the operation element further comprises a switch”. As per the specification Para 009, “operating element” should be changed to “rotation operating device”.  
Lines 4-5 of Claims 6 recites the limitations “the rotating shaft is movable in the axial direction with respect to the switch and the motor body together with the operation element”.   It is not clear whether the rotating shaft, motor body and operation element are moving with respect to the switch OR rotating shaft and operation element are moving with respect to switch and motor body. In order to further prosecution, examiner is interpreting the rotating shaft, motor body and operation element are moving with respect to the switch.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al (JP 2012174293 A), hereinafter referred to as Makino.
Regarding Claim 1, Makino discloses a rotation operation device (Fig 2 below, 1) comprising: 
a stepping motor (Fig 2, 61) [Para 0018] that has a rotating shaft (Fig 2, 5, 5A, 7, 3) ; 
and an operation element (Fig 2, 3’) that is provided on the rotating shaft (Fig 2, 5) and that rotates the rotating shaft [Abstract]. 

    PNG
    media_image1.png
    580
    414
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Yamanaka et al(US20180372216A1), hereinafter referred to as Yamanaka.
Regarding Claim 2, Makino discloses the rotation operation device according to claim 1. Makino further discloses
 the stepping motor (Fig 2 above, 61) has a motor body (Fig 2, 61A) that rotatably holds the rotating shaft(Makino Fig 1 shows shaft 5A is held within motor 61), 
the rotating shaft (Fig 2, 5A) extends from the motor body (Fig 2, 61A) in an axial direction (Fig 2, A) of the rotating shaft; 
the operation element (Fig 2, 3’) is provided at a first end (Makino, Fig 2, E1) of the rotating shaft (Fig 2, 5, 5A); and wherein the rotation operation device (Fig 2, 1) further comprises:
 a rotation position detection unit (Makino, Fig 2, 63, 64, 65) that is configured to detect the rotation position(Fig 2, 8) of the rotating shaft (Fig 2, 5, 5A, 7, 3) and that is provided at a the rotating shaft located on a side opposite to the first end (Position sensor is located on the opposite side).  
 Makino does not explicitly disclose rotating shaft extends from both sides of motor body and position sensor is provided at a second end of the rotating shaft.
	Yamanaka discloses rotating shaft (Yamanaka, Fig 3 below, 102) extends from both sides (Yamanaka, Fig 3, E1, E2) of motor body (Yamanaka, Fig 3, 107) and position sensor (Yamanaka, Fig 3, 163)  is provided at a second end (Yamanaka, Fig 3, E2) of the rotating shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotation operation device of Makino with the rotating shaft extending from both sides of motor body and position sensor at a second end of the rotating shaft as taught by Yamanaka in order to position the sensor closest to the area where measurement needs to be taken so positional control can be accurate.

    PNG
    media_image2.png
    475
    480
    media_image2.png
    Greyscale


Claims 3,8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Yamanaka and Ishikawa (JP 2003323830 A).
Regarding Claim 3, Makino in view of Yamanaka discloses the rotation operation device according to claim 1. Makino in view of Yamanaka further discloses
 the operation element (Yamanaka, Fig 3 above, 101) is configured to be movable together with the rotating shaft (Yamanaka, Fig 3, 102)  in an axial direction [Yamanaka, Para 0009, 0042] of the rotating shaft; and 
the operation element (see claim objection) further comprises a switch [Yamanaka, Para0009] that is operated by the operation element [Yamanaka, Para0009] .
Makino in view of Yamanaka does not explicitly disclose a switch that is operated by the operation element moving in the axial direction. 
Ishikawa explicitly disclose a switch (Ishikawa, Fig 5 below, 68)  that is operated by the operation element (Ishikawa, Fig 5, 69) moving in the axial direction (Ishikawa, Fig 5, AA).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotation operation device of Makino in view of Yamanaka with the switch that is operated by the operating member moving in axial direction as taught by Ishikawa in order to engage two functions (rotation and axial movement) with the same operating member or knob.

    PNG
    media_image3.png
    530
    280
    media_image3.png
    Greyscale

Regarding Claim 8, Makino in view of Yamanaka and Ishikawa discloses the rotation operation device according to claim 3.  Makino in view of Yamanaka and Ishikawa further discloses an elastic member (Ishikawa, Fig 4 below, 12) that imparts an elastic force to at least the operation element (Ishikawa, Fig 4, 24) in a direction (Ishikawa, Fig 4, AA)  in which the operation element is separated from the switch (Ishikawa, Fig 4, 9)[Ishikawa, Para 0028].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotation operation device of Makino in view of Yamanaka and Ishikawa with an elastic force separating operation element and switch as further taught by Ishikawa in order to restore the operation element to its original position. 

    PNG
    media_image4.png
    720
    735
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Yamanaka, Ishikawa and Miyako et al(US 20180254723 A1) hereinafter referred to as Miyako.
Regarding Claim 4, Makino in view of Yamanaka and Ishikawa discloses the rotation operation device according to claim 3.  Makino in view of Yamanaka and Ishikawa discloses the stepping motor and operation element as shown above but does not disclose the motor is movable in the axial direction together with the operation element. 
Miyako discloses the motor is movable in the axial direction together with the operation element (Miyako, Fig 3 below, UP, DOWN) [Miyako, Para 0035]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotation operation device of Makino in view of Yamanaka and Ishikawa with the motor movable in the axial direction as taught by Miyako in order to complete the function of the shifting device [Miyako, Para 0035].

    PNG
    media_image5.png
    720
    605
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 5, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable (see claim objection for claim 6) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 discloses the rotation operation device according to claim 4, wherein the switch is operated by the stepping motor moving in the direction toward the switch.
Although Makino and/or Makino in view of Yamanaka, Ishikawa, Miyako disclose the rotation operation device with the switch and the stepping motor, they do not disclose the switch being operated by the stepping motor moving in the direction toward the switch. Therefore claim 5 is allowable.
Claim 6 discloses the rotation operation device according to claim 3, wherein: the stepping motor has a motor body to which the rotating shaft is rotatably attached; and the rotating shaft is movable in the axial direction with respect to the switch and the motor body together with the operation element (See claim objection).  Although Makino and/or Makino in view of Yamanaka, Ishikawa, Miyako disclose the rotation operation device with the switch, the stepping motor, motor body and the rotating shaft, they do not disclose the motor body, rotating shaft, operating element movable in the axial direction with respect to switch. Therefore claim 6 is allowable.
Claim 7 is allowable as it is dependent upon Claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832